internal_revenue_service number release date index number ----------------------------- ---------------------------- -------------------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-108241-13 date date legend taxpayer lp state a year y percent state b -------------- ----------------------------------- -------------- -------------------------------------------- --------------- -------------- dear ------------------- this is in reply to a letter dated date requesting a ruling that pursuant to sec_857 of the internal_revenue_code the gain taxpayer realizes from the sale of its assets pursuant to a plan_of_liquidation will not be net_income derived from a prohibited_transaction as defined in sec_857 facts taxpayer is a state a corporation that has elected to be taxed as a real_estate_investment_trust reit under sec_856 beginning in year and for each taxable_year thereafter through subsidiary entities that are generally taxed as disregarded entities for federal_income_tax purposes taxpayer primarily owns and leases residential real_estate to third parties lp a state b limited_partnership owns a y percent interest in taxpayer in order to facilitate the winding down and dissolution of lp taxpayer intends to adopt a plan_of_liquidation pursuant to which it will dispose_of all of its assets and liquidate plr-108241-13 law and analysis sec_857 imposes a percent tax on a reit’s net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property sec_1221 property in turn consists of property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_857 provides that losses attributable to prohibited_transactions are not taken into account in determining the amount of net_income_derived_from_prohibited_transactions sec_857 excludes certain_sales from the definition of a prohibited_transaction under sec_857 the term prohibited_transaction does not include the sale of property which is a real_estate asset as defined in sec_856 and which is described in sec_1221 if -- i the reit has held the property for not less than years ii the aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale that are includible in the basis of the property do not exceed percent of the net selling_price of the property iii i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate bases as determined for computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases of all the assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year iv in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the reit has held the property for not less than years for production of rental income and v if the requirement of clause iii i is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive or receive any income the legislative_history underlying sec_857 which was added to the code by the tax reform act of indicates that the purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to plr-108241-13 customers of condominium units or subdivided lots in a development project s rep no 84th cong 2d sess vol c b to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sales generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer’s purpose at the time of the sale see 89_tc_467 taxpayer has made the following representations that address its purposes with respect to the properties at issue taxpayer represents that it acquired the properties with the intent to own the properties for a long-term_holding_period and to derive its profits from capital appreciation and rental income from the properties the disposition of the properties is pursuant to a plan_of_liquidation no individual property to be disposed of has been owned for fewer than seven years all the individual properties have been operated as rental properties for at least two years taxpayer will use one or more independent third party brokers from which taxpayer derives no income to dispose_of the properties conclusion based on the facts presented and representations made we conclude that the gain recognized from the proposed sale of the properties pursuant to the plan_of_liquidation will not be treated as income derived from a prohibited_transaction under sec_857 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code sec_4 of revproc_2013_3 sets forth those areas in which rulings or determination letters will not ordinarily be issued by the service not ordinarily means that unique and compelling reasons must be demonstrated to justify the issuance of a ruling or determination_letter see revproc_2013_3 sec_2 section dollar_figure of revproc_2013_3 provides that one of the areas in which rulings or determination letters will not ordinarily be issued is any matter dealing with the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business in this case taxpayer has demonstrated unique and compelling reasons to justify issuance of the ruling plr-108241-13 this ruling is directed only at the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
